[Cite as Benson v. Callahan, 2014-Ohio-3243.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                     No. 101435



                             JAMES BENSON #494-913
                                                      RELATOR

                                                vs.

                       JUDGE KENNETH CALLAHAN
                                                      RESPONDENT




                                         JUDGMENT:
                                         WRIT DENIED


                              Writ of Mandamus and/or Procedendo
                                       Motion No. 476060
                                       Order No. 476466

        RELEASE DATE: July 13, 2014
RELATOR

James Benson, pro se
#494-913, M.C.I.
P.O. Box 57
Marion, Ohio 43301

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
James E. Moss
Assistant County Prosecutor
The Justice Center - 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, J.:

       {¶1} James Benson has filed a complaint for a writ of mandamus and/or

procedendo.     Benson seeks an order from this court that requires Judge Kenneth

Callahan to render a ruling with regard to a motion to vacate and set aside sentence that

was filed in State v. Benson, Cuyahoga C.P. No. CR-05-465675-A.

       {¶2} Attached to Judge Callahan’s motion for summary judgment is a copy of a

judgment entry, journalized on June 23, 2014, which demonstrates that a ruling has been

rendered with regard to Benson’s motion to vacate and set aside sentence. Thus, the

complaint for a writ of mandamus and/or procedendo is moot. State ex rel. Jerninghan v.

Cuyahoga Cty. Court of Common Pleas, 74 Ohio St.3d 278, 1996-Ohio-117, 658 N.E.2d

723; State ex rel. Gantt v. Coleman, 6 Ohio St.3d 5, 450 N.E.2d 1163 (1983).

       {¶3} It must also be noted that Benson’s complaint did not contain a sworn

affidavit that specified the details of his claim required by Loc.App.R. 45(B)(1)(a), or an

affidavit that specified each civil action or appeal of a civil action filed within the last five

years as required by R.C. 2969.25(A). The failure to comply with the requirements of

Loc.App.R. 45(B)(1)(a) and R.C. 2969.25(A) warrants dismissal of Benson’s complaint

for a writ of mandamus and/or procedendo. See State ex rel. Washington v. Ohio Adult

Parole Auth., 87 Ohio St.3d 258, 1999-Ohio-53, 719 N.E.2d 544; State ex rel. Jones v.

McGinty, 8th Dist. Cuyahoga No. 92602, 2009-Ohio-1258; State ex rel. Hightower v.

Russo, 8th Dist. Cuyahoga No. 82321, 2003-Ohio-3679.

       {¶4} Accordingly, we grant Judge Callahan’s motion for summary judgment.
Costs to Judge Callahan. Costs waived. The court directs the clerk of court to serve all

parties with notice of this judgment and its date of entry upon the journal as required by

Civ.R. 58(B).

      {¶5} Writ denied.




MARY EILEEN KILBANE, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
PATRICIA A. BLACKMON, J., CONCUR